Citation Nr: 0943077	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for urethral 
stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed to appear for scheduled Board 
videoconference hearings in March 2009 and April 2009.  In 
March 2009, the RO was contacted by the Veteran's 
representative who stated that the Veteran wished to cancel 
his hearing and that he would reschedule his hearing at a 
later date.  The Veteran was notified in March 2009 that he 
was scheduled for an April 2009 videoconference hearing; 
however, the Veteran failed to appear to this hearing without 
apparent good cause.  Based on these facts, the Board 
considers the hearing request withdrawn.  38 C.F.R. § 20.704 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's urethral stricture is primarily manifested by 
necessary catherization once a day for one or two weeks a 
year.







CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
urethral stricture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1, 
4.7, 4.115(b), Diagnostic Code 7518. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letters from the RO dated in March 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the report of a VA examination 
in April 2007. The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See [Mayfield, 20 Vet. App. at 543/ Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).
  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002& Supp. 2009); 38 C.F.R. § 4.1 
(2009). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  In evaluating service-
connected urethra stricture, the disability is rated as 
voiding dysfunction.  Voiding dysfunctions are rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115(a).

Under 38 C.F.R. § 4.115(b), Diagnostic Code 7518, urethra, 
stricture of, a 40 percent disability rating is warranted for 
a voiding dysfunction with continual urine leakage, post 
surgical urinary diversion, urinary incontinence or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day.  A 60 percent 
disability rating is warranted for continual urine leakage, 
post surgical urinary diversion, urinary incontinence or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times a day.  

A 30 percent disability rating is warranted for obstructive 
voiding, urinary retention requiring intermittent or 
continuous catherization.  This is the highest rating allowed 
under this Diagnostic Code for obstructed voiding.

Under 38 C.F.R. § 3.951, preservation of disability ratings, 
38 C.F.R. § 3.951(b) states that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except under a 
showing that such rating was based on fraud.  The Board notes 
that the Veteran's urethral stricture was granted a 30 
percent rating evaluation in October 1977, effective December 
1976, and that this rating has been continuous since that 
time.  The Veteran's rating is protected.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).


Factual Background

The Veteran's service medical records show that the Veteran 
was treated for urethral stricture while in service.  The 
Veteran was granted service connection for urethral 
stricture, effective November 1959, with a disability rating 
of 10 percent in March 1960.  The Veteran's disability rating 
was increased to 30 percent disabling in October 1977, 
effective December 1976.

Treatment notes from the University Drive VA Medical Center 
(VAMC) dated in April 2006 show that the Veteran treated his 
urethral stricture by dilating about every three days and 
that he did so without difficulty.  In a University Drive 
VAMC treatment note dated in September 2006, the Veteran 
complained of changes in his bowel habits.  He stated that he 
had a lot of gas and liquid stool.  The Veteran stated that 
he did not remember having such symptoms in the past and 
noted no changes in his diet.  The Veteran reported that he 
had bowel movements about once every two days.  The Veteran's 
examiner stated that he did not feel the Veteran had an 
infection but that his complaints sounded like he needed more 
fiber in his diet and that he would be given Psyllium as 
needed.  

The Veteran was afforded a VA examination in April 2007, it 
was noted that the Veteran's claims file was not available 
for review.  During his examination, the Veteran stated that 
after falling from a pole while in service, he hurt his back 
and experienced difficulty urinating thereafter.  He stated 
that he required a urethral dilation and intermittently 
required dilation after that injury.  The Veteran stated that 
he used a catheter in the shower every day for a week 
approximately twice a year when he felt that his urinary flow 
had become restricted.  It was noted that the Veteran's 
primary complaint was that he frequently had bowel movements 
when he urinated which he stated was distressful.

On physical examination, the Veteran's penis was described as 
free of plaques or urethral discharge.  The Veteran's anus 
and rectal sphincter tone were found to be normal and his 
prostate was found to be benign to palpitation.  On 
assessment, the physician stated that the Veteran had to self 
dilate approximately for seven consecutive days once or twice 
a year with a catheter and otherwise had no significant 
urinary symptoms other than that he frequently felt the need 
to have a bowel movement when he urinated.  

In a statement dated September 2007, the Veteran stated that 
he felt that his urethral stricture was increasingly worse.

In a University Drive VAMC treatment note dated March 2008, 
the Veteran reported occasional diarrhea which he stated he 
believed might be a result of abstaining from alcohol use.  
It was noted that the Veteran complained of diarrhea despite 
the use of Metamucil three times a day, it was further noted 
that the Veteran would be instructed to continue a high fiber 
diet.  

Treatment notes from the Aspinwall VAMC dated May 2008 noted 
that the Veteran had a history of heavy alcohol abuse but had 
been abstinent for two and a half years.  University VAMC 
treatment notes dated September 2008 noted that the Veteran 
took fiber supplements to help with his bowel functions.  
Treatment notes from Aspinwall VAMC dated December 2008 noted 
that the Veteran complained of constipation for which he took 
Metamucil on a regular basis with satisfactory relief.  


Analysis

The Veteran contends that his urethral stricture has 
increased in severity and that he is thus entitled to a 
disability rating in excess of 30 percent.

The Board finds that, while the Veteran has complaints of 
experiencing bowel movements when urinating, the available 
medical evidence does not show that the Veteran's symptoms 
warrant a higher disability evaluation.  The Veteran's 
service-connected urethral stricture is currently rated at 30 
percent disabling.  A 30 percent disability rating is the 
highest available rating for obstructed voiding.

In order to warrant a higher rating for a voiding 
dysfunction, it must be shown that the Veteran requires the 
wearing of absorbent materials which must be changed at least 
2 to 4 times a day.  Neither the Veteran's treatment records 
nor his April 2007 VA examination mention that the he has a 
voiding dysfunction which requires the use of absorbent 
materials.  While a number of the Veteran's treatment reports 
state that the Veteran experienced diarrhea, none of his 
treatment records show a relation between the Veteran's 
urethral stricture and inability to control his bowels.  
Further, although the Veteran is competent to report the 
bowel disorder symptoms he has experienced, his opinion that 
this is a symptom of his service-connected urethral stricture 
has little probative value. See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

As no additional, confirmed symptoms of his urethral 
stricture have been shown, the Board finds that the Veteran 
is not entitled to a disability rating in excess of 30 
percent.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, the Board finds that the disability picture presented 
by the Veteran's urethral stricture are appropriately 
contemplated by the rating schedule. Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. Thun.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 30 percent for urethral 
stricture is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


